23 F.3d 944
Allen J. HOLLOWAY, Plaintiff-Appellant,v.Michael HORNSBY, Prison Guard, and Richard Stalder,Secretary, Department of Corrections, State ofLouisiana, Defendants-Appellees.
No. 93-3729
Summary Calendar.United States Court of Appeals,
Fifth Circuit.June 24, 1994.

Allen J. Holloway, pro se.
Pamela J. Lebato, LA Dept. of Justice Civ. Div., Baton Rouge, LA, for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before POLITZ, Chief Judge, HIGGINBOTHAM and DeMOSS, Circuit Judges.
POLITZ, Chief Judge:


1
Allen J. Holloway appeals the 28 U.S.C. Sec. 1915(d) dismissal of his pro se in forma pauperis 42 U.S.C. Sec. 1983 action alleging denial of access to prison grievance procedures and to being subjected to threats and taunts for filing prior grievances.  The district court found the action frivolous.  We affirm the dismissal and caution Holloway that further frivolous filings will result in the imposition of the full panoply of sanctions available to the court.


2
Holloway is an incessant litigator.  While confined in the Orleans Parish prison he filed at least 22 in forma pauperis actions against Charles C. Foti, Jr., the Orleans Parish sheriff, and other prison officials.  He prevailed once;  the other actions were dismissed or administratively closed.  He currently is incarcerated at Washington Correctional Institute.  Since his arrival at WCI, Holloway has filed not less than 19 pro se in forma pauperis complaints against the Louisiana Secretary of Corrections, the Warden, and other WCI officials.  Most actions have been dismissed.


3
At least six of the complaints previously filed allege that Holloway was abused or that he was the subject of retaliation because he had initiated prison grievance procedures.  When the instant complaint was reviewed by the magistrate judge three of these six had been dismissed;  the remainder are pending.


4
Holloway persists in repeated filings of the same complaints.  In a careful and comprehensive report, the magistrate judge recommended dismissal of the instant complaint as frivolous.  The district court adopted that recommendation.


5
It is very important to our treasured system of justice that our courts be open to anyone with a case or controversy presenting a justiciable claim.  Ready access to our court system, including access by those who are incarcerated, is recognized as a valuable constitutional right, one to be carefully guarded.  Complaints about the validity of incarceration or the treatment accorded inmates are entitled to timely and meaningful consideration.


6
Frivolous cases harm the justice system.  The brunt of the harm is borne by those who seek and are entitled to relief from our courts.  This particularly applies to those in custody whose ready access necessarily is limited.  When frivolous complaints consume inordinate amounts of scarce judicial resources, valid complaints suffer from delay and all of the negative aspects of delay.  The frivolous filings by Holloway poses such a burden on legitimate complaints.  We will permit that imposition no longer.


7
The judgment of the district court is affirmed.  Holloway is admonished that if another frivolous filing by him is brought to the attention of this court we shall consider the full range of sanctions, including directing all district clerks of court in this circuit to reject any filing from him unless he first receives the specific permission to make such filing from a district judge of the subject district or from an active judge of this court.


8
Judgment AFFIRMED.  Admonition issued.